United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
B.O., Appellant
and
U.S. POSTAL SERVICE, POST OFFICE,
Huston, TX, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Steven V. Hunt, Sr., for the appellant
Office of Solicitor, for the Director

Docket No. 08-333
Issued: November 4, 2008

Case Submitted on the Record

DECISION AND ORDER
Before:
ALEC J. KOROMILAS, Chief Judge
DAVID S. GERSON, Judge
MICHAEL E. GROOM, Alternate Judge

JURISDICTION
On November 9, 2007 appellant, through her attorney, filed a timely appeal of the Office
of Workers’ Compensation Programs’ merit decision dated October 29, 2007 terminating her
compensation benefits. Pursuant to 20 C.F.R. §§ 501.2(c) and 501.3, the Board has jurisdiction
over the merits of this case.
ISSUE
The issue is whether the Office met its burden of proof to terminate appellant’s
compensation and medical benefits effective October 29, 2007 on the grounds that she had no
residuals or disability due to her accepted emotional condition.
FACTUAL HISTORY
On May 7, 1995 appellant, then a 35-year-old clerk, filed an occupational disease claim
alleging that she developed an emotional condition due to factors of her federal employment.
The Office accepted her claim for depressive disorder and anxiety states.

Appellant’s attending physician, Dr. Shayna P. Lee, a Board-certified psychiatrist,
completed reports on December 16, 2003 and June 16, 2005. She continued to support
appellant’s total disability for work due to her work-related chronic depression and posttraumatic stress disorder. On February 21, 2006 she stated that appellant could return to the
employing establishment on a trial basis beginning February 27, 2006 with restrictions on
standing and lifting and exposure to supervision.
The employing establishment directed appellant to return to work on May 8, 2006. In a
letter dated May 11, 2006, the Office informed her that the offered position was suitable and
allowed 30 days for her to accept the position or offer her reasons for refusal. In a letter dated
May 19, 2006, Dr. Lee stated that the offered position was not within appellant’s physical
restrictions or psychiatric restrictions. The Office informed appellant by letter dated June 19,
2006 that [her] reasons for refusing the position were not suitable and afforded her an additional
15 days to accept the position. By decision dated July 7, 2006, it terminated her compensation
benefits on the grounds that she refused an offer of suitable work. Appellant requested a review
of the written record on July 19, 2006. By decision dated March 13, 2007, the hearing
representative set aside the Office’s July 7, 2006 decision and remanded the claim for additional
development of the medical evidence.
The Office reentered appellant on the periodic rolls on April 12, 2007. It referred her for
a second opinion evaluation on May 4, 2007. Dr. Jorge A. Raichman, a Board-certified
psychiatrist, examined appellant on July 22, 2007 and reviewed the medical evidence of record.
He interviewed her and diagnosed mood disorder and malingering. Dr. Raichman stated that
appellant’s mood disorder was largely based on a personality trait of projecting blame and
putting herself in a victim role. He opined that she could work if she wanted to and certainly
within the restrictions provided by Dr. Lee. Dr. Raichman stated, “I do not think it is wise to put
[appellant] in contact with the people that she claimed ‘harassed her,’ in the past.”
In a letter dated August 10, 2007, the Office found a conflict of medical opinion requiring
referral to an impartial medical specialist, Dr. Andrew Brylonski, a Board-certified psychiatrist.
In a report dated August 30, 2007, Dr. Brylonski reviewed the statement of accepted facts and
the medical evidence of record. He administered psychological testing and diagnosed
malingering. Dr. Brylonski stated that with a reasonable medical probability there was no
significant psychiatric illness. He found that appellant knew right from wrong and her emotional
condition could not be determined because she was faking psychiatric deficits. Dr. Brylonski
concluded that she was malingering and her condition not related to the work injury based on the
statement of accepted facts. He opined that appellant could perform the offered modified clerk
position without restrictions.
The Office proposed to terminate appellant’s compensation benefits on September 27,
2007 on the grounds that her work-related condition had ceased based on Dr. Brylonski’s report.
It allowed appellant and her representative 30 days for a response. By decision dated
October 29, 2007, the Office terminated appellant’s compensation and medical benefits based on
Dr. Brylowski’s report.

2

LEGAL PRECEDENT
Once the Office has accepted a claim, it has the burden of justifying termination or
modification of compensation benefits.1 It may not terminate compensation without establishing
that disability ceased or that it was no longer related to the employment.2 The Office’s burden of
proof in terminating compensation includes the necessity of furnishing rationalized medical
opinion evidence based on a proper factual and medical background.3 The right to medical
benefits for an accepted condition is not limited to the period of entitlement of disability. To
terminate authorization for medical treatment, the Office must establish that a claimant no longer
has residuals of an employment-related condition, which require further medical treatment.4
It is well established that, when a case is referred to an impartial medical specialist for the
purpose of resolving a conflict, the opinion of such specialist, if sufficiently well rationalized and
based on proper factual and medical background must be given special weight.5
ANALYSIS
Appellant’s attending physician Dr. Lee, a Board-certified psychiatrist, opined that
appellant was capable of returning to work with restrictions due to her ongoing conditions of
depression and post-traumatic stress disorder and physical limitations. The Office’s second
opinion physician, Dr. Raichman, a Board-certified psychiatrist, found that appellant had no
residuals of employment-related emotional condition and that she was malingering. The Office
properly found a conflict of medical opinion evidence regarding appellant’s current condition,
the relationship to her employment and referred appellant to Dr. Brylonski, a Board-certified
psychiatrist, to act as the impartial medical examiner to resolve the conflict.
In his August 30, 2007 report, Dr. Brylonski provided the results of his review of the
statement of accepted facts and the medical reports of record, as well as his interview and testing
of appellant. He found that appellant had no psychiatric illness and diagnosed malingering based
on objectively scored psychological and neuropsychological testing. Dr. Brylonski’s report was
based on a proper history of injury and provided a well-rationalized basis for concluding that she
no longer had residuals of her accepted employment-related emotional condition. He concluded
that appellant knew right from wrong and was faking psychiatric deficits. As appellant has no
residuals or disability due to her accepted employment injuries, the Office properly terminated
her compensation benefits.

1

Jorge E. Stotmayor, 52 ECAB 105, 106 (2000).

2

Mary A. Lowe, 52 ECAB 223, 224 (2001).

3

Gewin C. Hawkins, 52 ECAB 242, 243 (2001).

4

Mary A. Lowe, supra note 2.

5

Gloria J. Godfrey, 52 ECAB 486, 489 (2001).

3

CONCLUSION
The Board finds that the Office met its burden of proof to terminate appellant’s
compensation and medical benefits on the grounds that her employment-related emotional
condition had ceased with no residuals or ongoing disability based on the detailed and wellreasoned report of Dr. Brylonski, the impartial medical examiner.
ORDER
IT IS HEREBY ORDERED THAT the October 29, 2007 decision of the Office of
Workers’ Compensation Programs is affirmed.
Issued: November 4, 2008
Washington, DC

Alec J. Koromilas, Chief Judge
Employees’ Compensation Appeals Board

David S. Gerson, Judge
Employees’ Compensation Appeals Board

Michael E. Groom, Alternate Judge
Employees’ Compensation Appeals Board

4

